20-50058-cag Doc#86 Filed 05/30/20 Entered 05/30/20 23:26:55 Imaged Certificate of
                                Notice Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: May 28, 2020.

                                                          ________________________________________
                                                                     CRAIG A. GARGOTTA
                                                             UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

                                                   §
     In re:                                               CHAPTER 11 CASE
                                                   §
     LONE STAR BREWERY                             §      CASE NO. 20-50058-CAG
     DEVELOPMENT, INC.,                            §
                                                   §
                    Debtor.                        §

               ORDER GRANTING MOTION TO CONVERT CASE TO CHAPTER 7

          The Court has considered 3ULQFHWRQ &DSLWDO &RUSRUDWLRQ¶V Motion to Convert Case to

   Chapter 7 or Dismiss Case [Docket No. 78] (the ³0RWLRQ´ , along all responses and objections

   thereto. After conducting a hearing on the Motion and considering the arguments of counsel, the

   Court finds that good and sufficient cause exists for the Motion to be GRANTED. The Court

   further finds as follows:

          1.      Converting the case to Chapter 7 is in the best interest of creditors and the

   bankruptcy estate, and no unusual circumstances exist that suggest otherwise;

          2.      Cause exists to warrant conversion, such that conversion is required by 11 U.S.C.

   § 1112;


   675282.1
20-50058-cag Doc#86 Filed 05/30/20 Entered 05/30/20 23:26:55 Imaged Certificate of
                                Notice Pg 2 of 3


             3.    The Debtor does not have a reasonable likelihood of rehabilitation; and

             4.    The continued accrual of administrative expenses if the case continues in Chapter

   11 would constitute a substantial or continuing loss to or diminution of the DHEWRU¶VEDQNUXSWF\

   estate.

             IT IS, THERFORE, ORDERED that the Motion is GRANTED.

             IT IS FURTHER ORDERED that the above-captioned and numbered bankruptcy case is

   hereby converted to a case under Chapter 7 of the United States Bankruptcy Code, subject to a 30-

   day bar from the entry of this Order for the filing of admininstrative expense claims and final fee

   applications in the Chapter 11 case.

             IT IS FURTHER ORDERED that the filing of admininstrative expense claims and fee

   applications shall be required only to the extent required by the United States Bankruptcy Code,

   Federal Rules of Bankruptcy Procedure, or Local Rules of this Court.

                                                  ###

   Submitted by:

   /s/ Stephen K. Lecholop II
   Stephen K. Lecholop II
   State Bar No. 24070119
   ROSENTHAL PAUERSTEIN
   SANDOLOSKI AGATHER LLP
   755 East Mulberry, Suite 200
   San Antonio, Texas, 78212
   Telephone: (210) 225-5000
   Fax: (210) 244-8930
   slecholop@rpsalaw.com

   ATTORNEYS FOR PRINCETON
   CAPITAL CORPORATION




   675282.1
         20-50058-cag Doc#86 Filed 05/30/20 Entered 05/30/20 23:26:55 Imaged Certificate of
                                         Notice Pg 3 of 3
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 20-50058-cag
Lone Star Brewery Development, Inc.                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-5                  User: kanyumbu                     Page 1 of 1                          Date Rcvd: May 28, 2020
                                      Form ID: pdfintp                   Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 30, 2020.
db             +Lone Star Brewery Development, Inc.,    c/o Keith Smith,    Parkview Capital,
                 1233 West Loop South, #1170,    Houston, TX 77027-9132
aty            +Isaac M. Marcushamer,   Mark Migdal & Hayden,     80 SW 8th St, Suite 1999,
                 Miami, FL 33130-3036
cr             +Bexar County,   112 E. Pecan Suite 2200,    San Antonio, Tx 78205-1588
intp           +Infinity Real Estate, LLC,    c/o Brent McIlwain,    Holland & Knight LLP,
                 200 Crescent Court, Suite 1600,    Dallas, TX 75201-1829
cr             +Princeton Capital Corporation,    755 E Mulberry Ave, Ste 200,    San Antonio, TX 78212-4285

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Jones Lang LaSalle Americas, Inc.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 30, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 28, 2020 at the address(es) listed below:
              Aaron J. Power    on behalf of Interested Party   BI 28 LLC apower@porterhedges.com,
               ksteverson@porterhedges.com;egarfias@porterhedges.com
              Brian John Smith    on behalf of Interested Party    Infinity Real Estate, LLC
               brian.smith@hklaw.com, brent.mcilwain@hklaw.com;robert.jones@hklaw.com;alvin.benton@hklaw.com
              David S. Gragg    on behalf of Interested Party   GrayStreet Acquisitions, LLC
               dgragg@langleybanack.com, cjohnston@langleybanack.com;sfoushee@langleybanack.com
              Donald P. Stecker    on behalf of Creditor   Bexar County don.stecker@lgbs.com
              Joshua W. Wolfshohl    on behalf of Interested Party    BI 28 LLC jwolfshohl@porterhedges.com,
               ksteverson@porterhedges.com;egarfias@porterhedges.com;ysanders@porterhedges.com
              Stephen K. Lecholop, II    on behalf of Creditor   Princeton Capital Corporation
               slecholop@rpsalaw.com, amartinez@rpsalaw.com;lchapa@rpsalaw.com
              Thomas Rice    on behalf of Debtor    Lone Star Brewery Development, Inc. trice@pulmanlaw.com,
               mvilla@pulmanlaw.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
                                                                                              TOTAL: 8
